After our opinion was filed in this cause *Page 106 
the petitioner requested leave to file a motion for reargument, which request was granted and such a motion was duly filed.
The motion contains no new matter not previously considered in our original opinion. We sustained therein a finding of the trial justice that the petitioner had failed to prove that subsequent to the settlement agreement of April 5, 1944 he was suffering any incapacity for work on account of his accident of December 9, 1942. He is now asking us to make an order for compensation for partial incapacity or, in the alternative, to remit the cause to the superior court for further hearing, citing as authority our action in Dorfman v. Rosenthal AckermanMillinery Co., 64 R.I. 498.
In the circumstances we are of the opinion that we should not make such an order, and we also decline to remit the cause for the purpose indicated. Since the above-cited case was decided the practice in regard to filing petitions for review has been liberalized by statute and the petitioner's rights, if any he has, are fully protected.
Motion denied.